DETAILED ACTION
[1]	Remarks
I.	The present application is being examined under the pre-AIA  first to invent provisions. 
II.	Claims 1-19 are pending and have been examined, where claims 1-19 is/are rejected. Explanations will be provided below.
III.	Inventor and/or assignee search were performed and determined double patenting rejection(s) is/are necessary. 
IV.	Patent eligibility (updated in 2019) shown by the following: Claims 1-19 pass patent eligibility test because there are no limitation or a combination of limitations amounting to an abstract idea. Also the following limitation or the combinations of the limitations: “decode the encoded image data from the buffer to generate quantized transform coefficient data; inversely quantize the quantized transform coefficient data using a 16x16 quantization matrix to generate predicted error data, the 16x16 quantization matrix includes a duplicate of at least one of two elements adjacent to each other from an 8x8 quantization matrix;” effects a transformation or a reduction of a particular article to a different state or thing / adds a specific limitation(s) other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application and providing improvements to the technical field of image decoding, which recite additional elements that integrate the judicial exception into a practical application and amounting significant more. 
V.	The PCT application, PCT/JP2011/073657, is considered and the examiner determined no reference prior art are relevant to the claims of the current application.
[2]	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                          
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Claim(s) 1-19 are not interpreted under 35 U.S.C. 112(f) or pre-AIA  U.S.C. 112 6th paragraph because of the following reason(s): limitations are modified by sufficient structure or material for performing the claimed function; they are method claims with no association to generic placeholder(s); they are CRM claims. Upon examination of the specification and claims, the examiner has determined, under the best understanding of the scope of the claim(s), rejection(s) under 35 U.S.C. 112(a)/(b) is not necessitated because of the following reasons: sufficient support are provided in the written description / drawings of the invention.

[4]	Grounds of Rejection
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 is rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10368070 in view of Tanizawa (US 2010/0074518).  The conflicting claims are not identical because patent claim 1 requires a matrix of size “32x32” different required by claim 1 which is “16x16.”  However, the conflicting claims are not patentably distinct from each other because: Claim 1 and patent claim 1 recite 
It would have been obvious to one having ordinary skill in the art at the time of the invention was made to include 16x16 instead of 32x32 matrix is because both 16 and 32 are both 2 to the power, 2n (16 when n = 4 and 32 when n = 5), and its size can be increased or decrease without the need to modifying other equations in the decoding algorithm, which allows for easy efficient modification in the decoding algorithm. One can modify to 64x64 or 128x128 without the need to changing equations. The claims, current application to the patent, are double patenting rejected are mapped according to the following: 
Application
Claims
Patent
Claims
2
2
3
3
4
4
5
5
6
6
7
7
8
8
9
9
10
10
11
11
12
12
13
13
14
14
15
15
16
16
17
17
18
18
19
19


This double patenting rejections can be overcome with a terminal disclaimer. 

[4]	Allowable Subject Matter
Claims 1-19 are allowable / patentable if the applicant overcomes the current double patenting rejections. The following is an examiner’s statement of reasons for allowance by comparing claims to closest found references.

Joshi (US 2013/0114695) discloses values for different quantization matrices, such as quantization matrices with sizes including 4x4, 8x8, 16x16, or 32x32, where the video decoder 30 utilize coefficient values from any of the quantization matrices that were previously encoded in the bit stream to reconstruct the current quantization matrix, where the quantization matrix that is to be reconstructed is a 32x32 quantization matrix; video encoder 20 may signal coefficient values for a first subset of the 32x32 quantization matrix; and that the video decoder has already received quantization matrices of sizes 4x4, 8x8 or 16x16, the video decoder may utilize the 4x4, 8x8, or the 16x16 quantization matrix to determine the values of for the second subset to reconstruct the 32x32 quantization matrix. See paragraph 108.
Joshi does not qualify a prior art reference because the earliest US filing date of Joshi is after the priority date of the current application.


Tanizawa (US 2010/0074518) discloses quantization matrix with respect to one encoding frame, the unit of designing the quantization matrix is not limited to one encoding frame, the quantization matrix can be designed using the above method with respect to a 32x32 pixel block, a 16x16 pixel block, an 8x8 pixel block, where the encoding processing unit 11 outputs the code amount R and the encoding distortion D obtained when performing the encoding process with respect to one of the 32x32 pixel block, the 16x16 pixel block, the 8x8 pixel block, or the like to the quantization-matrix designing unit 12 (see paragraph 117 and figure 18B below):

    PNG
    media_image1.png
    385
    513
    media_image1.png
    Greyscale
.


    PNG
    media_image2.png
    438
    850
    media_image2.png
    Greyscale
.

Sato (US 2013/0216149) discloses allowing the quantization matrix buffer 140 to store sets of quantization matrices corresponding to transform units selected by the selection section 110, where the transform unit candidates of four size types such as 4x4, 8x8, 16x16, and 32x32, where the quantization matrix buffer 140 can store four types of quantization matrix sets corresponding to the four size types, where a specific size uses a default quantization matrix as shown in figure 19 (see below), where the quantization matrix buffer 140 may store only a flag indicating the use of the default quantization matrix in association with the specific size (see paragraph 93):

    PNG
    media_image3.png
    364
    807
    media_image3.png
    Greyscale
.

Joshi, Zlotnick, Sato, Tanizawa and Ulichney are silent in disclosing “inversely quantize the quantized transform coefficient data using a 16x16 quantization matrix to generate predicted error data, the 16x16 quantization matrix includes a duplicate of at least one of two elements adjacent to each other from an 8x8 quantization matrix.”

For the reasons above, there are no prior art rejections and all claims are allowable if applicant overcomes double patenting rejection. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX LIEW (duty station is located in New York City) whose telephone number is (571)272-8623 (FAX 571-273-8623), cell (917)763-1192 or email alexa.liew@uspto.gov. Please note the examiner cannot reply through email unless an internet communication authorization is provided by the applicant. The examiner can be reached anytime. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX KOK S LIEW/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Telephone: 571-272-8623
Date: 3/25/21